Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yahua Chen on 19 July 2022.
The application has been amended as follows: 
Claims 16 and 17 have been canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Table 1, published online 09 September 2015; cited in the IDS) teaches a method comprising measuring the level of miR-452-5p in a biological sample from a subject (p. 335, col. 2 and Table 1). Van Keuren teaches that elevated miR-452-5p in liver tissues of a subject with hepatitis C were highly correlated with the progression of liver fibrosis from early stages (F1 and F2) to advanced stages (F3 and F4) - see Table 1. Van Keuren-Jensen goes on to teach measuring the level of miR-452-5p in serum samples from patients having F0/F1/F2 levels and in serum samples from patients having F3 or F4 levels of liver fibrosis (p. 337, col. 2 and Supporting Information). Van Keuren-Jensen states “We compared microRNA expression levels in patients with F0, F1 and F2 (combined, n = 33) to microRNA expression levels in patients with F3 and F4 (n = 45). We found 34 microRNAs that had P-value <0.05, however, none of them survived Benjamini-Hochberg correction for multiple testing (Table S5)” (p. 337, col. 2). Note that miR-452 was found to be differentially expressed in serum samples from patients with F3 or F4 fibrosis as compared to serum samples from patients with F0, F1 or F2 fibrosis (see Supplemental Table S1), but miR-452 is not included in the list of 34 miRNAs with a p value < 0.05 in Table S5.  Van Keuren-Jensen does not teach that elevated miR-452-5p levels in serum samples are diagnostic of liver fibrosis.  Accordingly, Van Keuren-Jensen does not teach or suggest the presently claimed methods of diagnosing NASH, NAFLD or liver fibrosis in a subject based on detecting an increase in the level of miR-452 in a plasma or serum sample from the subject and then treating the diagnosed subject by administering one of the compounds recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT
In the reply of 09 August 2021, Applicant elected the species of elabranor as the species of an anti-NASH compound. In view of the allowability of the elected subject matter,  the previously withdrawn subject matter of methods which diagnose NASH, NAFLD and/or liver fibrosis and then administer one of the additionally recited compounds listed in claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104.
Because the subject matter previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 June 2021 as it pertained to the anti-NASH compounds is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634